Exhibit 99.9 Form of Advertisement Infosys Limited Regd. office : Electronics City, Hosur Road, Bangalore – 560 100, India. Audited consolidated financial results of Infosys Limited and its subsidiaries for the quarter ended June 30, 2013 prepared in compliance with the International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (in crore, except share and per equity share data) Particulars Quarter ended June 30, Quarter ended March 31, Quarter ended June 30, Year ended March 31, Revenues Cost of sales Gross profit Selling and marketing expenses Administrative expenses Operating profit Other income Profit before income taxes Income tax expense Net profit Paid-up equity share capital (par value 5/- each, fully paid) Share premium, retained earnings and other components of equity (1) Earnings per share (par value 5/- each) Basic Diluted Total Public Shareholding (2) Number of shares Percentage of shareholding Promoters and Promoter Group Shareholding Pledged / Encumbered Number of shares – Percentage of shares (as a % of the total shareholding of promoter and promoter group) – Percentage of shares (as a % of the total share capital of theCompany) – Non-encumbered Number of shares Percentage of shares (as a % of the total shareholding of promoter and promoter group) Percentage of shares (as a % of the total share capital of theCompany) Represents the previous accounting year balance as required under Clause 41 of the Listing Agreement. Total Public Shareholding as defined under Clause 40A of the Listing Agreement excludes shares held by founders and American Depository Receipt Holders. 1.
